                                                                                FILED

                         UNITED STATES DISTRICT COURT                         NOV - 5 2019
                         EASTERN DISTRICT OF VIRGINIA
                                Norfolk Division
                                                                         CLERK, U.S. DISTRICT COURT
                                                                                NORFOLK, VA

In re:
ZETIA (EZETIMIBE) ANTITRUST
LITIGATION




                                                                MDL NO. 2:18md2836




                                         ORDER


        This   matter   comes   before   the     court   on   the   Direct   Purchaser


Plaintiffs' ("DPPs")^ Motion for Class Certification for Purposes

of Settlement with Par Pharmaceutical, Inc., Appointment of Class

Counsel, Preliminary Approval of Proposed Settlement, Approval of

the Form and Manner of Revised Notice to the Class, Appointment of

a Notice Administrator, a Stay of all Proceedings in the MDL as

against Par, and Setting the Final Settlement Schedule and Date

for a Fairness Hearing ("Motion"), and accompanying Memorandum in

Support, filed on July 15, 2019. ECF Nos. 371, 373. On July 29,

2019,    the    Glenmark    Defendants^        and   Merck      Defendants^      filed




       ^ The Direct Purchaser Plaintiffs consist of FWK Holdings,
LLC; Rochester Drug Co-Operative, Inc.; and Cesar Castillo, Inc.
       2 The Glenmark Defendants consist of Glenmark Pharmaceuticals,
Ltd.     and    Glenmark    Pharmaceuticals          Inc.,      USA,    the     latter
incorrectly identified as Glenmark Generics Inc., USA.
     3 The Merck Defendants consist of Merck & Co., Inc.; Merck
Sharp & Dohme Corp.; Schering-Plough Corp.; Sobering Corp.; and
MSP Singapore Co. LLC.
Responses. ECF Nos. 407, 418. On August 5, 2019, the DPPs filed a

Reply. ECF No. 466.

        On August 8, 2019, the Motion was referred to United States

Magistrate Judge Douglas E. Miller pursuant to the provisions of

28 U.S.C. § 636(b) (1) (B) and Federal Rule of Civil Procedure 72(b),

to conduct necessary hearings and to submit to the undersigned

district      judge      proposed      findings        of    fact,    if    applicable,      and

recommendations for the disposition of the Motion. ECF No. 485.

The Magistrate Judge held a hearing on the Motion on September 23,

2019,    ECF   No. 641,         and    submitted         a   Report   and    Recommendation

C'R&R") on October 1, 2019, ECF No. 668. No objections to the R&R

were filed.


        The   R&R   addressed         each    of   the   seven   matters      raised    in   the


Motion. First, the R&R recommended that this court certify the

proposed settlement class under Federal Rule of Civil Procedure

23(a). R&R at 14-16. Second, the R&R noted that this court has

already       found      that    the         proposed        class    counsel    meets       the

requirements        of   Federal Rule          of Civil Procedure 23(a)                and   has

appointed it as class counsel. Id. at 16; ECF No. 105. Third, the

R&R recommended that this court grant preliminary approval of the

proposed settlement between the proposed settlement class and Par,

as necessary to pursue a Fairness Hearing for a determination of

final approval of the proposed settlement. R&R at 16-17. Fourth,

the R&R recommended that this court approve the modified proposed


                                                   2
Notice Plan, which was attached as Exhibit B to the R&R. Id. at 17.

Fifth, the R&R recommended that this court appoint RG/2 Claims

Administration       LLC    as    Settlement         Administrator,        with

responsibility for carrying out the Notice Plan. Id. at 16. Sixth,

the R&R recommended that this court grant a stay of proceedings

against Par. Id. at 12. Finally, the R&R recommended that this

court schedule   a   Fairness    Hearing,   after    which   the   court   will

decide whether to grant final approval of the proposed settlement.

Id. at 16-17. These recommendations were reflected in a proposed

Order, which the Magistrate Judge approved and attached as Exhibit

A to the R&R.


     By copy of the        Magistrate   Judge's     R&R,   the   parties   were

advised of their right to file written objections to the findings

and recommendations made by the Magistrate Judge within fourteen

(14) days from the date of the mailing of the R&R to the objecting

party. R&R at 17-18. Pursuant to Rule 72(b) of the Federal Rules

of Civil Procedure, a district court, having reviewed the record

in its entirety, shall make a ^ novo determination of any portions

of the magistrate judge's findings and recommendations to which

the Defendants have specifically objected. Fed. R. Civ. P. 72(b).

The district court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge, or recommit the

matter to him with instructions. 28 U.S.C. § 636(b)(1).
        No objections to the R&R having been filed, the court ADOPTS

AND APPROVES IN FULL the findings and recommendations set forth in

the     Magistrate    Judge's    thorough       and      well-reasoned          R&R,      ECF

No. 668.    While     this   court    approves      of    the     Order      and    Notice,

attached as Exhibits A and B to the R&R, respectively, this court

will refrain from entering those documents until a date for the

Fairness Hearing is scheduled. Accordingly, the court GRANTS the

DPPs'    Motion,     ECF   No. 371,    as   subsequently          modified.         See   ECF

No. 649.    This     court   DIRECTS    the   Calendar       Clerk      to    schedule      a


Fairness Hearing, on a date no sooner than one-hundred (100) days

following entry of this Order.

        The Clerk is DIRECTED to send a copy of this Order to counsel

for all parties.

        IT IS SO ORDERED.
                                                            JsL
                                              Rebecca Beach Smith
                                              Senior United States District Judge
                                       Rebecca Beach Smith
                                       Senior United States District Judge
Novembe   r 5,     2019
